 



Exhibit 10.9
THE HOUSTON EXPLORATION COMPANY
AMENDED AND RESTATED 2004 LONG TERM INCENTIVE PLAN
NONQUALIFIED OPTION AGREEMENT
     This Stock Option Agreement (the “Agreement”) is made between The Houston
Exploration Company, a Delaware corporation (the “Company”), and «Name»(the
“Employee”). The Company considers that its interests will be served by granting
Employee an option to purchase shares of common stock of the Company as an
inducement for his or her continued and effective performance of services to the
Company. The Board of Directors has adopted, and the stockholders have approved,
The Houston Exploration Company Amended and Restated 2004 Long Term Incentive
Plan (the “Plan”). The Employee has been designated as a participant in the
Plan.
     IT IS AGREED:
     § 1 Grant. On «Grant_Date» (the “Grant Date”), the Company hereby grants to
the Employee a Nonqualified Stock Option (the “Option”) to purchase
«Option_Granted» shares of the common stock of the Company, $.01 par value per
share, at a price of «Grant_Price» per share, subject to adjustment as provided
in the Plan (the “Option Price”). This Option is not an incentive stock option
under § 422 of the Internal Revenue Code.
TERMS AND CONDITIONS
     § 2 Exercise Rights.

  (a)   General Rule. Employee automatically shall have the right under this
Agreement to exercise this Option in accordance with the following schedule, if
Employee continuously remains an employee of the Company or any Affiliate from
the Grant Date through the date specified in the schedule:         The Option is
exercisable according to the following schedule:

  (1)   On the day after the first anniversary of the Grant Date, the Option may
be exercised with respect to up to 1/3 of the shares subject to the Option;    
(2)   after each succeeding anniversary of the Grant Date, the Option may be
exercised with respect to up to an additional 1/3 of the shares subject to the
Option, so that after the expiration of the third anniversary of the Grant Date
the Option shall be vested and exercisable in full; and     (3)   to the extent
not exercised, installments shall be cumulative and may be exercised in whole or
in part.

  (b)   Special Rules.

 



--------------------------------------------------------------------------------



 



  (1)   Employment Termination. If Employee’s employment with the Company
terminates for any reason, the portion, if any, of this Option that is
exercisable as of the date of such termination (after taking into account §
2(b)(2), and (3)) shall remain exercisable for one year following the
termination and shall expire on the first anniversary of the date of
termination. However, to the extent this Option is not exercisable as of the
date of such termination of employment, this Option shall expire immediately and
automatically upon such termination.     (2)   Death. If Employee’s employment
with the Company terminates because Employee dies, the Option shall vest and
become exercisable with respect to all of the shares of Stock underlying the
grant of the Option that have not previously vested and shall remain exercisable
for one year following the termination and shall expire on the first anniversary
of the date of termination.     (3)   Change of Control. The Option shall vest
and become exercisable with respect to all of the shares of Stock that have not
previously vested immediately prior to a Change of Control if Employee has
continued to be employed by the Company or an Affiliate until such time.

  (c)   Definitions.

  (1)   Cause. For purposes of this Agreement, “Cause” shall have the same
meaning as defined in Employee’s employment agreement in effect when Employee’s
employment terminates or, if Employee does not then have an employment agreement
in effect at such time that defines “cause,” then “Cause” shall mean:

  (A)   any material failure of Employee to perform Employee’s duties (other
than any such failure resulting from Employee’s incapacity due to illness or
other disability) after notice of such failure has been given to Employee and
such failure shall have continued for 30 days after receipt of such notice,    
(B)   gross or willful negligence or intentional wrongdoing or misconduct,    
(C)   a material breach by Employee of Employee’s duties as an employee of the
Company or of Employee’s employment agreement with the Company, or     (D)  
conviction of Employee of a felony offense involving moral turpitude.

  (2)   Disability. For purposes of this Agreement, “Disability” shall have the
same meaning as defined in Employee’s employment agreement in effect when
Employee’s employment terminates or, if Employee does not then have an
employment agreement in effect at such time that defines “disability,” then
“Disability” shall have the meaning of such terms as defined in the Plan.

  (d)   Employment Status. A transfer between the Company and an Affiliate or
between Affiliates shall not be treated as a termination of employment with the
Company under the Plan or this Agreement.

-2-



--------------------------------------------------------------------------------



 



     § 3 Life of Option. This Option, to the extent then still in effect, shall
expire and shall not be exercisable for any reason on or after the tenth
anniversary of the Grant Date.
     § 4 Method of Exercise of Option. By giving notice to the Compensation and
Management Development Committee (the “Committee”) or its delegate (which may be
telephonic or any other means approved by the Committee), Employee may exercise
this Option in whole or in part (to the extent this Option otherwise is
exercisable under § 2), for not less than 100 shares of Stock (or all of the
shares of Stock for which this Option is then exercisable if less than 100), on
any normal business day of the Company by any method of exercise permitted under
the Plan.
     § 5 Stock Issuance. The Company shall register on the Company’s books and
issue in the name of Employee any Stock purchased pursuant to the exercise of
this Option as soon as practicable after such exercise, and such registration
and issuance shall discharge the Company of all of its duties and
responsibilities with respect to this Option.
     § 6 Nontransferable. No rights granted under this Option shall be
transferable by Employee other than by will or by the laws of descent and
distribution, and the rights granted under this Option shall be exercisable
during Employee’s lifetime only by Employee. Any attempt to sell, pledge,
assign, hypothecate, transfer or otherwise dispose of this Option in
contravention of this Agreement and the Plan shall be null and void and shall
have no effect. Employee’s legal representative and the person or persons, if
any, to whom this Option is transferred by will or by the laws of descent and
distribution shall be treated after Employee’s death the same as Employee under
this Agreement.
     § 7 No Right to Continue Service. Neither the Plan, this Option, nor any
related material shall give Employee the right to continue in employment by the
Company or any Affiliate or shall adversely affect the right of the Company or
any Affiliate to terminate Employee’s employment with or without Cause at any
time, subject to the terms of any written employment agreement to which Employee
is a party.
     § 8 Stockholder Status. Employee shall have no rights as a stockholder with
respect to any shares of Stock under this Option until such shares have been
registered on the Company’s books and duly issued in the name of Employee and,
except as expressly set forth in the Plan, no adjustment shall be made for
dividends of any kind or description whatsoever or for distributions of other
rights of any kind or description whatsoever respecting such Stock.
     § 9 Securities Registration; Legend. The Option shall not be exercisable
until (a) the effective registration of the shares to be received pursuant to
this Agreement under the Securities Act of 1933, as amended, (the “Securities
Act”) unless in the opinion of counsel for the Company such offering is exempt
from registration under the Securities Act, and (b) all other applicable laws
are complied with. If Employee is an officer or “affiliate” of the Company (as
such term is defined under the Securities Act, Employee consents to the placing
on the certificate for any shares covered by the Option of an appropriate legend
restricting resale or other transfer of such shares except in accordance with
the Securities Act and all applicable rules thereunder.
     § 10 Resolution of Disputes. In the event of any difference of opinion
between Employee and the Company concerning the meaning or effect of the Plan,
an employment agreement, or this Agreement, such difference shall be resolved by
the Compensation and Management Development Committee.
     § 11 Withholding. Employee shall have the right to satisfy the minimum
statutory federal and state tax withholding requirements arising out of the
exercise of this Option by electing to have the Company withhold shares of Stock
that otherwise would be transferred to Employee as a result of the exercise of
this Option. In addition, the Company or an Affiliate shall have the right to
take such action,

-3-



--------------------------------------------------------------------------------



 



if any, as the Company or Affiliate deems necessary or appropriate to satisfy
the minimum statutory federal and state tax withholding requirements arising out
of the exercise of this Option including (but not limited to) requiring Employee
to make a cash payment to the Company or an Affiliate to satisfy the minimum
statutory withholding requirements, and the exercise of this Option shall be
conditioned upon Employee’s satisfaction of any such withholding requirements.
     § 12 Amendment. Except as provided by the Plan, this Agreement may not be
changed or terminated orally but only by an agreement in writing signed by the
party against whom enforcement of any such change or termination is sought.
     § 13 Notices. All offers, notices, demands, requests, acceptances or other
communications hereunder shall be in writing and shall be deemed to have been
duly made or given if mailed by registered or certified mail, return receipt
requested. Any such notice mailed to the Company shall be addressed to its
principal office, and any notice mailed to Employee shall be addressed to
Employee’s residence address as it appears on the books and records of the
Company or to such other address as either party may hereafter designate in
writing to the other.
     § 14 Governing Law. The Plan and this Option shall be governed by the laws
of the State of Texas.
     § 15 Binding Effect. This Option shall be binding upon the Company and
Employee and their respective heirs, executors, legal representatives,
administrators, successors and assigns.
     § 16 Headings and Sections. The headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Option. Any references to sections (§) in this Agreement
shall be to sections (§) of this Agreement unless otherwise expressly stated as
part of such reference.
     § 17 Plan. This Option is subject to all of the terms and conditions set
forth in the Plan. Employee in accepting this Option accepts and agrees to be
bound by all of the terms and conditions of the Plan, as it may be amended from
time to time. All capitalized terms not otherwise defined in this Agreement are
defined in the Plan. If a determination is made that there is conflict between
the terms of Employee’s employment agreement (if any), the Plan and this
Agreement, the employment agreement shall control, and if the Plan and this
Agreement conflict, the terms of the Plan shall control. A copy of the Plan is
provided with this agreement and available to Employee at the Company’s
principal executive offices upon request to the Secretary of the Company.

-4-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Agreement has been duly executed and delivered
effective as of the Grant Date.

     
 
  THE HOUSTON EXPLORATION COMPANY
 
   
 
   
 
   
 
   
 
   
 
  Company Officer
 
   
 
  «Name»
 
  Employee

-5-